    Case 4:19-cv-02283 Document 1-1 Filed on 06/26/19 in TXSD Page 1 of 14



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

MIKE HUBBARD AND LYNN                        )
HUBBARD,                                     )
              Plaintiffs                     )
                                             )
              vs.                            )         No. 4:19-CV-2283
                                             )
BLUE CROSS AND BLUE SHIELD                   )
OF TEXAS, A DIVISION                         )
OF HEALTH CARE SERVICE                       )
CORPORATION,                                 )
                 Defendant                   )

                         APPENDIX TO NOTICE OF REMOVAL

       Defendant Health Care Service Corporation, a Mutual Legal Reserve Company, doing

business through its division Blue Cross and Blue Shield of Texas (“BCBSTX” or “Defendant”)

respectfully files the following Appendix to Notice of Removal.

       Exhibit 1:     Citation in Case No. 13189CV; Mike Hubbard and Lynn Hubbard v. Blue
                      Cross Blue Shield of Texas; In the County Court at Law, Walker County,
                      Texas, issued on May 24, 2019.

       Exhibit 2:     Original Petition in Case No. 13189CV, filed May 24, 2019.

       Exhibit 3:     Original Answer in Case No. 13189CV, filed June 20, 2019.

       Exhibit 4:     Docket sheet in Case No. 13189CV

       Exhibit 5:     List of all counsel of record.

       Exhibit 6:     Civil Cover Sheet
Case 4:19-cv-02283 Document 1-1 Filed on 06/26/19 in TXSD Page 2 of 14



                                      Respectfully submitted,


                                      By:/s/ Andrew F. MacRae
                                      ANDREW F. MACRAE
                                      State Bar No. 00784510
                                      LEVATINO|PACE PLLC
                                      1101 S. Capital of Texas Hwy
                                      Building K, Suite 125
                                      Austin, Texas 78746
                                      Tel: (512) 637-1581
                                      Fax: (512) 637-1583
                                      andrew@lpfirm.com

                                      Attorney for Defendant




                                  2
Case 4:19-cv-02283 Document 1-1 Filed on 06/26/19 in TXSD Page 3 of 14




                                                             EXHIBIT 1
     Case 4:19-cv-02283 Document 1-1 Filed on 06/26/19 in TXSD Page 4 of 14
                                                        13189CV
                                                                                  Filed: 5/24/2019 9:21 AM
                                           Walker County - County Court at Law    Kari French
                                                                                  County Clerk
                                                                                  Walker County, Texas
                                                                                  Maren Gladden
                                         CAUSE NO.

MIKE HUBBARD AND LYNN     §                                     IN THE COUNTY COURT
HUBBARD                   §
Plaintiffs,               §
                          §
Y.                        §                                     AT LAW OF
                          §
BLUE CROSS BLUE SHIELD OF §
TEXAS                     §
Defendant.                §                                     WALKER COUNTY, TEXAS


       PLAINTIFF'S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE


TO THE HONORABLE COURT:

        COME NOW, MIKE HUBBARD and LYNN HUBBARD, hereinafter referred to as

Plaintiffs, complaining of BLUE CROSS BLUE SHIELD OF TEXAS, hereinafter referred to as

Defendant, and for cause of action would show the Court as follows:

                                                     I.
                                           Discovery Control Plan

        1.1      Discovery is intended to be conducted under Level III of Tex. R. Civ. P. 190.

Plaintiffs hope to enter into an agreement regarding discovery control plan specifically tailored for

this case. However, if the parties cannot agree to a discovery control plan, Plaintiffs request that

the court enter a discovery control plan specifically tailored for this case.

                                                        H.
                                                      Parties

        2.1      Plaintiffs reside in Huntsville, Walker County, Texas.

        2.2      Defendant, BLUE CROSS BLUE SHIELD OF TEXAS, is a Division of Health

Care Service Corporation principal place of business located at 300 East Randolph Street,

Chicago, IL 60601. Defendant's registered agent is Corporation Service Company, while can be

PlaintifPs Original Petition and Requests for Disclosure                                          Page 1




                                                                                        EXHIBIT 2
     Case 4:19-cv-02283 Document 1-1 Filed on 06/26/19 in TXSD Page 5 of 14




located at 211 East 7'h Street, Suite 620, Austin, Texas 78701. Plaintiffs request that citation be

issued and that Defendant's registered agent be served with process at the address listed above or

wherever they may be found.

                                                   III.
                                           Venue and Jurisdiction

        3.1      This Court has jurisdiction over the Parties to this lawsuit. This Court has subject

matter jurisdiction over the controversies between the Parties. The amount in controversy is within .

the jurisdictional limits of this Court. All conditions precedent to bringing this action have

occun ed.

        3.2      This court has personal jurisdiction herein because Defendant is a Texas resident

and/or Texas entity.

        3.3      Venue is proper in Walker County because the events giving rise to this cause of

action occurred in Walker County, Texas.

                                                     IV.
                                             Factual Backaround

        4.1      On January 1, 2016, Defendant was supposed to cancel Plaintiff Mike Hubbard's

health insurance policy as he was eligible for Medicare. Unbeknownst to Plaintiffs, Defendant

cancelled Plaintiff Lynn Hubbard's policy and not Plaintiff Mike Hubbard's policy.

        4.2      In March 2016, Plaintiffs discovered that Defendant had not paid Plaintiff Lynn

Hubbard's hospital bill.

        4.3      From March 2016 through November 2017, Plaintiffs spent numerous hours on the

phone with Defendant to find out what occurred. Eventually, Plaintiffs discovered Defendant had

cancelled the wrong policy.

        4.4      Therefore, Plaintiff Lynn Hubbard had no insurance when she needed it and

Plaintiffs Original Petition and Requests for Disclosure                                       Page 2
     Case 4:19-cv-02283 Document 1-1 Filed on 06/26/19 in TXSD Page 6 of 14




Plaintiff Mike Hubbard was paying for insurance he did not need.

        4.5      Defendant failed to disclose and hid these issues from Plaintiffs.

                                                           V.
                                               Causes of Action

        5.1      Plaintiffs assert the following causes of action against Defendant.

A.      Breach of Contract

        5.2      Plaintiffs entered into a contract with Defendant. Defendant breached the contract

by failing to provide insurance for Plaintiff Lynn Hubbard and failing to cancel Plaintiff Mike

Hubbard's policy. Plaintiffs have performed all necessary conditions precedent to the contract.

Therefore, Plaintiffs are entitled to damages for Defendant breaching the contract.

B.      Nealigence

        5.3      Defendant owed a duty to Plaintiffs. Defendant breached
                                                                       ,
                                                                         that duty by failing to

provide insurance for Plaintiff Lynn Hubbard and failing to cancel Plaintiff Mike Hubbard's

policy. Defendant proximately caused the damages that Plaintiffs sustained.

C.      Negligent Misregresentation

        5.4      Defendant made a representation to Plaintiffs in the course of Defendant's business

or in a transaction in which Defendant had a pecuniary interest. Defendant supplied false

information for the guidance of others. Defendant did not use reasonable care in obtaining or

communicating the information. Plaintiffs justifiably relied on the representation. Defendant's

negligent misrepresentation proximately caused the Plaintiffs' injury.

D.      Uniust Enrichment

        5.5      Plaintiffs have paid Defendant more than Defendant should have been paid.

Therefore, Defendant has been unjustly enriched. Plaintiffs are entitled to recover the excess


Plaintiffs Original Petition and Requests for Disclosure                                      Page 3
     Case 4:19-cv-02283 Document 1-1 Filed on 06/26/19 in TXSD Page 7 of 14




money paid to Defendant.

E.      Promissory EstopneI

        5.6      Defendant made a promise to Plaintiffs. Plaintiffs reasonably and substantially

relied on the promise to its detriment. Plaintiffs' reliance was foreseeable for Defendant. Injustice

can be avoided only by enforcing Defendant's promise.

                                                      VI.
                                                    Damages

        6.1      Plaintiffs sustained the following economic and actual damages as a result of the

actions and/or omissions of Defendants described hereinabove:

        a.       Actual damages;

        b.       Expectation interest;

        C.       Reliance interest;

        d.       Restitution interest;

        e.       Out of pocket expenses, including but not limited to $42,393.28;

        f.       Mitigation costs; and

        g.       Contract rescission.

        6.2      Plaintiffs sue to recover pre judgment interest and post judgment interest, as

allowed by law.

        6.3      Plaintiffs sue to recover court costs as allowed by law.

        6.4      Plaintiffs seek recover of attorney fees pursuant to section 38.001 of the Texas

Civil Practice and Remedies Code.




Plaintifrs Original Petition and Requests for Disclosure                                       Page 4
                                           ,
        Case 4:19-cv-02283 Document 1-1 Filed on 06/26/19 in TXSD Page 8 of 14




         6.5     Plaintiffs are entitled to recover reasonable attorney fees from Defendant because

the claims alleged herein arise from failure to provide insurance for Plaintiff Lynn Hubbard and

failure to cancel Plaintiff Mike Hubbard's policy.

         6.6     All of the claims asserted by Plaintiffs against Defendant are dependent on the

same set of facts and circumstances and are thus intertwined to the point of being inseparable.


                                                     VII.
                                                Attorney's Fees

          7.1      Request is made for all costs and reasonable and necessary attorney's fees incurred

by or on behalf of Plaintiffs herein, including all fees necessary in the event of an appeal of this

cause to the Court of Appeals and the Supreme Court of Texas, as the Court deems equitable and

just.

                                                   VIII.
                                           Reguest for Disclosure

          8.1      Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant is requested

to disclose infonnation and material described in Rule 194.2 (a)(1) within fifty (50) days of service

of this request.

                                                      IX.
                                                 Jury Demand

          9.1      Plaintiffs demand a jury trial.

                                                   PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiffs, Mike Hubbard and Lynn

Hubbard, respectfully pray that the Defendant be cited to appear and answer herein, and that upon

a final hearing of the cause, judgment be entered for the Plaintiffs against Defendant for the

economic and actual damages requested hereinabove in an amount in excess of the minimum

PlaintifFs Original Petition and Requests for Disclosure                                        Page 5
      Case 4:19-cv-02283 Document 1-1 Filed on 06/26/19 in TXSD Page 9 of 14




jtarisdictional limits of tlze Court, togetlier witli prejudgment and postjadgment interest at the

maxitiiutn rate allowed by law, attorney's fecs; costs of court, and such other ancl fui-tlier relief to

whi.ch tlre Plainti:ffs may t)e etlt'itled at litw or in eactity, whether pled or unpled.

                                                        Respectfiilly suhmitted,

                                                        HANrY MOORMAN PASCHAL, P.C.



                                                             P.. ACOB PASC1-IAL
                                                             Te as 13ar N,o. 24065878
                                                             13 0 11 tli Strect, Sttite 405
                                                                 ntsville, Te;cas 77340
                                                             Tcl: (936) 295-3712
                                                             r'ax: (93`6) 295-3714
                                                             jpasclial@lii-np-attoriieys.com

                                                        ATTORNEY FOR PL.AINTTFFS




Plaintift's Ori'ginal Petition and Requests for Disclosure                                       Page 6
     Case 4:19-cv-02283 Document 1-1 Filed on 06/26/19 in TXSD Page     10 of 14
                                                                Filed: 6/20/2019 12:28 PM
                                                                                    Kari French
                                                                                    County Clerk
                                                                                    Walker County, Texas
                                                                                    Maren Gladden
                                       CAUSE NO. 13189cv

MIKE HUBBARD and LYNN                         §             IN THE COUNTY COURT
HUBBARD,                                      §
                                              §
Plaintiffs,                                   §
                                              §
v.                                            §                        AT LAW
                                              §
BLUE CROSS AND BLUE SHIELD                    §
OF TEXAS,                                     §
                                              §
Defendant.                                                 WALKER COUNTY, TEXAS

                                       ORIGINAL ANSWER

        Defendant Health Care Service Corporation, a Mutual Legal Reserve Company, doing

business through its division Blue Cross and Blue Shield of Texas (“BCBSTX” or “Defendant”),

files the following Original Answer.

                                                  I.
                                         GENERAL DENIAL

        Defendant denies each and every, all and singular, the material allegations contained in

the Plaintiffs’ Original Petition and demands strict proof by a preponderance of the evidence.

This constitutes a general denial pursuant to Rule 92 of the Texas Rules of Civil Procedure.

                                                  II.
                                     AFFIRMATIVE DEFENSES

        Plaintiffs have failed to state a claim upon which relief can be granted.

        WHEREFORE, PREMISES CONSIDERED, Defendant requests that Plaintiffs take

nothing by this lawsuit and Defendant recover its costs. Defendant further requests such other

relief, both legal and equitable, to which it may show itself justly entitled.




                                                                                       EXHIBIT 3
    Case 4:19-cv-02283 Document 1-1 Filed on 06/26/19 in TXSD Page 11 of 14



                                               Respectfully submitted,


                                               By: /s/ Andrew F. MacRae
                                                  ANDREW F. MACRAE
                                                  State Bar No. 00784510
                                                  LEVATINO|PACE PLLC
                                                  1101 S. Capital of Texas Highway
                                                  Building K, Suite 125
                                                  Austin, Texas 78746
                                                  Tel: (512) 637-1581
                                                  Fax: (512) 637-1583
                                                  andrew@lpfirm.com

                                               Attorney for Defendant


                               CERTIFICATE OF SERVICE

       I hereby certify that I forwarded a true and correct copy of this Original Answer on June
20, 2019, via e-mail and/or electronic filing, to the following counsel of record:

P. Jacob Paschal
Haney Moorman Paschal, P.C.
1300 11th Street, Suite 405
Huntsville, Texas 77340
jpaschal@hmp-attorneys.com



                                                   /s/ Andrew F. MacRae
                                                     Andrew F. MacRae




                                               2
6/20/2019                             odysseypa.tylerhost.net/Walker/CaseDetail.aspx?CaseID=590688
                 Case 4:19-cv-02283 Document      1-1 Filed on 06/26/19 in TXSD Page 12 of 14
  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                     Location : All Courts

                                                            REGISTER OF ACTIONS
                                                                CASE NO. 13189CV

 Mike Hubbard and Lynn Hubbard vs Blue Cross Blue Shield of Texas         §                           Case Type: CV - Contract - Other
                                                                          §                           Date Filed: 05/24/2019
                                                                          §                            Location: County Court At Law
                                                                          §
                                                                          §


                                                                  PARTY INFORMATION

                                                                                                                       Attorneys
 Defendant     Blue Cross Blue Shield of Texas                                                                         Andrew F, MacRae
                                                                                                                        Retained
                                                                                                                       512-637-1581(W)


 Plaintiff     Hubbard, Lynn                                                                                           P. JACOB PASCHAL
                                                                                                                        Retained
                Huntsville, TX 77340
                                                                                                                       936-295-3712(W)


 Plaintiff     Hubbard, Mike                                                                                           P. JACOB PASCHAL
                                                                                                                        Retained
                Huntsville, TX 77340
                                                                                                                       936-295-3712(W)


                                                             EVENTS & ORDERS OF THE COURT

            OTHER EVENTS AND HEARINGS
 05/24/2019 Original Petition (OCA)
 05/24/2019 Citation Issued
 06/20/2019 Defendant's Original Answer


                                                                 FINANCIAL INFORMATION



             Plaintiff Hubbard, Mike
             Total Financial Assessment                                                                                                        256.00
             Total Payments and Credits                                                                                                        256.00
             Balance Due as of 06/20/2019                                                                                                        0.00

 05/24/2019 Transaction Assessment                                                                                                             256.00
 05/24/2019 E-Filing Payment           Receipt # CC-62135                                   Hubbard, Mike                                    (256.00)




odysseypa.tylerhost.net/Walker/CaseDetail.aspx?CaseID=590688
                                                                                                                    EXHIBIT 4                        1/1
    Case 4:19-cv-02283 Document 1-1 Filed on 06/26/19 in TXSD Page 13 of 14



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

MIKE HUBBARD AND LYNN                  )
HUBBARD,                               )
              Plaintiffs               )
                                       )
               vs.                     )
                                       )
BLUE CROSS AND BLUE SHIELD             )
OF TEXAS,                              )
               Defendant               )

                           LIST OF ALL COUNSEL OF RECORD


Counsel for Plaintiff:

P. Jacob Paschal
State Bar No. 24065878
Haney Moorman Paschal, P.C.
1300 11th Street, Suite 405
Huntsville, Texas 77340
Tel: (936) 295-3712
Fax: (936) 295-3714
jpaschal@hmp-attorneys.com



Counsel for Defendant
Andrew F. MacRae
State Bar No. 00784510
LEVATINO|PACE PLLC
1101 S. Capital of Texas Hwy
Building K, Suite 125
Austin, Texas 78746
Tel: (512) 637-1581
Fax: (512) 637-1583
andrew@lpfirm.com




                                                                 EXHIBIT 5
                         Case 4:19-cv-02283 Document 1-1 Filed on 06/26/19 in TXSD Page 14 of 14
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Mike Hubbard and Lynn Hubbard                                                                               Blue Cross and Blue Shield of Texas, a Division of Health Care
                                                                                                            Service Corporation

    (b) County of Residence of First Listed Plaintiff             Walker                                      County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
P. Jacob Paschal, Haney, Moorman Paschal, P.C., 1300 11th Street,                                           Andrew F. MacRae, 1101 S. Capital of Texas Hwy, Building K, Suite
Suite 405, Huntsville, Texas 77340; 936/295-3712                                                            125, Austin, Texas 78746; 512/637-8565


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 USC 1441
VI. CAUSE OF ACTION Brief description of cause:
                                           Health insurance dispute
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
06/24/2019                                                              /s/ Andrew F. MacRae
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE
                                                                                                                                                               EXHIBIT 6
                                                                                                                                                              MAG. JUDGE
